Citation Nr: 0704462	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  00-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for disability 
characterized as history of epilepsy with mixed seizures 
(tonic and grand mal), currently rated 60 percent disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied entitlement to an 
increased evaluation, in excess of 40 percent, for his 
service-connected seizure disorder.  A subsequent RO rating 
action in May 2001 increased the disability evaluation of the 
veteran's seizure disorder from 40 percent to 60 percent, 
effective from March 1999.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA must issue notice to the claims to:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

In Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit concluded that the statute and regulation require 
that the claimant be given the required information prior to 
the VA's decision on the claim and in a form that enables the 
claimant to understand the process, the information that is 
needed, and who will be responsible for obtaining that 
information.  The veteran's claim for increase was initially 
adjudicated in September 1999, but he was not provided a 
notice letter that satisfied the four notice requirements 
above until August 2004.  His claim was not thereafter 
readjudicated.

In cases, such as this one where adequate notice was not 
provided prior to the RO's adjudication, this timing problem 
can be cured by the readjudication of the claim by the RO 
following the notification letter.  The Court of Appeals for 
Veterans Claims clarified that the issuance of a statement of 
the case or supplemental statement of the case could 
constitute a readjudication of the veteran's claim if issued 
after complying notice.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim, including 
the degree of disability and the effective date of an award.  
As part of this remand, the veteran is to be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, readjudicate the issue on 
appeal. If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



